Title: Enclosure: [Statement of the Balance Which Remains], [24 August 1792]
From: 
To: 


By the act passed 12th August, 1790, making provision for the reduction of the Public Debt, section 2d, it is enacted, that all such surplus of the product of the duties arising from impost and tonnage to 31st December, 1790, after satisfying the several appropriations therein specified, shall be applied to the purchase of the public debt:



Dollars.


The product of said duties were,
3,026,070 65⅓

The total appropriations were,
1,687,194 81


The surplus fund to 31st December, 1790,
1,338,875 84⅓


Deduct the amount paid for dollars 1,456,743 38 100 of the public debt extinguished as per abstract,
 941,851 69


Leaves a balance which remains to be applied to the farther purchases of the public debt,
397,024 15⅓

